COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
                                                 NO.
2-10-081-CV
 
 
IN
RE LLANO ROYALTY, LTD.                                                              RELATOR
AND LLANO OPERATING 
CORPORATION D/B/A NORTH 
TEXAS LLANO OPERATING 
CORPORATION
                                                       ------------
                                           ORIGINAL
PROCEEDING
                                                       ------------
                                     MEMORANDUM
OPINION[1]
                                                       ------------
The court has considered relators=
petition for writ of mandamus, relators= motion
for emergency relief, the response of the real party in interest, and relators= reply
and is of the opinion that all relief should be denied.  Accordingly, our March 24, 2010 stay order is
hereby vacated, and relators=
petition for writ of mandamus is denied.
 




Relators shall pay all costs of this
original proceeding, for which let execution issue.
PER
CURIAM
 
 
PANEL: MCCOY, J.;
LIVINGSTON, C.J.; and DAUPHINOT, J.
 
DELIVERED: June 17, 2010 




    [1]See
Tex. R. App. P. 47.4, 52.8(d).